DETAILED ACTION

1.       This communication is in response to the latest submission having dated (05/09/2022) in which a three (3) Shortened Statutory Period for Response has been set.
 
Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

              Acknowledgements

3.       The Examiner undersigned would like to thank Atty. Vinay Sathe, (Reg. No. 55,595) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon new filing, claims (1, 4 -7, 9 -14, and 17 -20) remain pending on this application, of which (1, 14, 19 and 20) are the four (4) parallel running independent claims on record, being amended. Claims (2 -3, 8, 15 and 16) were previously cancelled. 

3.2.	Applicant's arguments received (05/09/2022) have been fully considered but they are not persuasive in view of the new amendments provided, and for the following reasons: 

3.3.	The new file IDS(s) submitted on 02/08/2022 and 05/09/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.

           Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, and for the following reasons:

4.1.	Examiner considers that the combined PA on record, in details teaches all the previous and newly amended set of features, that for the most part was/were very well-known “partition techniques” in the codec art, way before the invention was filed, associated and supported by the commercial codec standards. 

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.	Regarding Applicant’s arguments/remarks the Examiner considers;

5.1.	Applicant argues a failure to disclose […does not teach or suggest the binary tree based partitioning, [page 8-9]]; the examiner undersigned respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, the PA combined on record, and specifically “Lee” in details teaches – that the coding block may be hierarchically divided based on at least one of a quad tree and a binary tree; in at least section [Lee; 124].

5.2.	Applicant argues a failure to disclose […signaling the indication is based on the
determination and one or more conditions, as recited in amended Claim 1; [page 8-9]); the examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, and considering that changing the size-correlation of “block partitions” does not have patentable weight (to be considered a design choice), the PA combined on record, and specifically “Lee” in details discloses information signaling through a bitstream based on conditional; [Lee; 130-131].
_ See also, the MPEP is clear regarding this type of claim language as - Changes to the shape and structures of the same technique/PA, are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.); also see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007). 
_ See also related - “Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device wasn’t patentably distinct from the PA device).

5.3.	With respect to the newly incorporated amended features in the claims, please refer to the Rejection section (6) for additional rationale/motivation, and other details.	

5.4.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. 
_ See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (F.Cir. 1990)]; similar structure disclosure. 
_ See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

Claim Rejections 
            		                       35 USC § 103 rejection
6.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1, 4 -7, 9 -14, and 17 -20) are rejected under 35 U.S.C. 103 as being unpatentable over Lee; et al. (WO 2018/008805; (translation provided) hereafter “Lee”) in view of Park; et al (US 2018/0139453; hereafter “Park”). 

Claim 1. (Currently Amended) Lee discloses the invention substantially as claimed - A method of processing video data, comprising: (e.g. codec technique (i.e. see encoder of Fig. 1 and decoder of Fig. 2 respectively), capable of processing incoming target block, effectible using plurality of partition types (i.e. symmetric/asymmetric partition split), for better codec efficiency in the process, [Lee; 19 -23; 130-131]).
Lee specifically teaches - making a determination, during a conversion between a current visual media block of a plurality of visual media blocks of a visual media and a bitstream of the visual media, (e.g. see conversion (and partition determination) of the current block into CU/PU/TU bitstream, [Lee; 14, 54]); that a quad tree (QT) partitioning process is not applied to the current visual media block; (e.g. see determine whether QT partitioning as shown in Figs. (4 -10) is applied [Lee; 10] or not applied [Lee; 14]);
determining, based on the determination and one or more conditions, (e.g. see CU/PU/TU and associated partition index/syntax, [Lee; 208]) whether one or more fields for an extended quad tree (EQT) partitioning process is included in the bitstream,
wherein when the EQT partitioning process is determined to be used for the current visual media block, and (e.g. see four block partition in Fig. 11 (a); [Lee; 176, 196, 208]);  
wherein the EQT partitioning process splits the current visual media block into exactly four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of a height of the current visual media block; (e.g. see analogous partition type in Fig. 11; [Lee; 176, 196, 208]);
and performing, based on the four sub-blocks and the EQT partitioning process, the conversion; (e.g. see analogous partition type in Fig. 11; [Lee; 176, 196, 208]);
wherein the one or more conditions comprise at least one of a size of the current visual media block, a location of the current visual media block or a picture type of a picture comprising the current visual media block, (e.g. the CU/PU/TU process may be executed for different size/shape/forms, etc; [Lee; 57]);
wherein the location of the current visual media block is at a boundary of the picture, and (e.g. see location of the “basic block” and boundaries, determined and signaled by the partitioning index/syntax; [Lee; 14; 104]);
wherein, when the one or more conditions are not satisfied, the one or more fields for the EQT partitioning process are omitted from the bitstream; (e.g. see similar conditional determination for further partitioning (i.e. allowed/disallowed), based on size, shape or type; as in details disclosed in at least [Lee; 130-131]);
Even when Lee discloses the combined use of symmetric/asymmetric split during partitioning and coding in at least Figs. (11, 16 and 17) [Lee; 196, 208], it is note however that Lee briefly teaches the EQT additional split of - sub-blocks, dimensionally different from half of a width of the current visual media block times half of a height of the current block – as recites in the claim.
For the purpose of further clarification and in the same field of endeavor, Park; et al. teaches (a similar architecture and process technique, for efficiently codec video data, similarly using symmetric and/or asymmetric split methodologies; [Summary].)
Park further teaches at least one sub-block split based on at least one of the EQT partitioning, quad tree (QT) partitioning, binary tree (BT) partitioning, or ternary tree (TT) partitioning process, as described in at least Figs (7 -8), [Park; 0113 -0119], based on the block location criteria (being a CTU, slice, tile; [Park; 0173]), signaled by the partition-index in accordance with the codec standard; [Park; 0044; 0162]
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the codec implementation of Lee with the partitioning technique of Park, in order to provide (e.g. improving coding efficiency, according to block/slice signaled conditions/texture (i.e. size/type/mode prediction, etc), [Park; Summary; 0045]).

Claim 2 -3. (Canceled)  

Claim 4. (Original) Lee/Park discloses - The method of claim 1, wherein the EQT partitioning process is not applied to the current visual media block when the one or more fields for the EQT partitioning process is not signaled. (The same rationale and motivation apply as given to Claim 1 above.)  

Claim 5. (Previously Presented) Lee/Park discloses - The method of claim 1, wherein the one or more fields are selectively included in the bitstream when the EQT partitioning process is determined to be used for the current visual media block. (The same rationale and motivation apply as given to Claim 1 above.)

Claim 6. (Previously Presented) Lee/Park discloses - The method of claim 1, wherein the one or more fields and a decoding process designed for the QT partitioning process or a binary tree (BT) partitioning process is utilized for the EQT partitioning process, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks, and wherein the BT partitioning process splits a visual media block into two equally sized sub-blocks; (e.g. see Figs (7 -8, 12) for similar partition types, [Park; 0112 -0119; 0153 -0158]; the same motivation applies herein equally as well). 

Claim 7. (Previously Presented) Lee/Park discloses - The method of claim 1, further comprising: splitting, based on a first partitioning method, the current visual media block into multiple sub-blocks; and splitting, based on a second partitioning method, at least one of the multiple sub-blocks, wherein the first partitioning process is the EQT partitioning process, and the second partitioning process splits the current visual media block into more than four sub-blocks, or the second partitioning process is the QT partitioning process, and wherein at least one combination of the first partitioning method and the second partitioning method is disallowed; and wherein the QT partitioning process splits a visual media block into four equally sized sub- blocks; (e.g. see Figs (7 -8, 12) for similar partition types, [Park; 0112 -0119; 0153 -0158]; the same motivation applies herein equally as well).

Claim 8. (Canceled)  

Claim 9. (Previously Presented) Lee/Park discloses - The method of claim 1, wherein the EQT partitioning process replaces an existing partitioning process that includes a binary tree (BT) partitioning process, a ternary tree (TT) partitioning process or the QT partitioning process, wherein the BT partitioning process splits a visual media block into two equally sized sub-blocks, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks, and wherein the TT partitioning process splits a visual media block into three sub-blocks; (e.g. see Figs (7 -8, 12) for similar partition types, [Park; 0112 -0119; 0153 -0158]; the same motivation applies herein equally as well.).

Claim 10. (Original) Lee/Park discloses - The method of claim 1, wherein the current visual media block comprises a video block. (The same rationale and motivation apply as given to Claim 1 above.)     

Claim 11. (Original) Lee/Park discloses - The method of claim 1, wherein the current visual media block comprises a single image block. (Same rationale and motivation apply as given to Claim 1 above). 

Claim 12. (Previously Presented) Lee/Park discloses - The method of claim 1, wherein the conversion comprises decoding the current visual media block from the bitstream. (The same rationale and motivation apply as given to Claim 1 above).  

Claim 13. (Previously Presented) Lee/Park discloses - The method of claim 1, wherein the conversion comprises encoding the current visual media block into the bitstream. (The same rationale and motivation apply as given to Claim 1 above  

Claim 14. (Currently Amended) Lee/Park discloses - An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: make a determination, during a conversion between a current visual media block of a plurality of visual media blocks of a visual media and a bitstream of the visual media, that a quad tree (QT) partitioning process is not applied to the current visual media block; determine, based on the determination and one or more conditions, whether one or more fields for an extended quad tree (EQT) partitioning process is included in the bitstream, wherein when the EQT partitioning process is determined to be used for the current visual media block, and wherein the EQT partitioning process splits the current visual media block into exactly four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of a height of the current visual media block; and perform, based on the four sub-blocks and the EQT partitioning process, the conversion; wherein the one or more conditions comprise at least one of a size of the current visual media block, a location of the current visual media block or a picture type of a picture comprising the current visual media block, wherein the location of the current visual media block is at a boundary of the picture, and wherein, when the one or more conditions are not satisfied, the one or more fields for the EQT partitioning process are omitted from the bitstream. (Current lists all the same elements as recite in Claim 1 above, but in “apparatus form” rather than “method form”, and is/are therefore on the same premise.) 

Claim 15 -16. (Canceled) 155830549.2Inventor Li ZHANG et al.Docket No.: 130408-8507.US02 Appl. No. : 17/090,414 Filed : November 5, 2020 Page: 5 of 11  
  
Claim 17. (Original) Lee/Park discloses - The apparatus of claim 14, wherein the EQT partitioning process is not applied to the current visual media block when the one or more fields for the EQT partitioning process is not signaled. (The same rationale and motivation apply as given to Claims (1 and 4) above.) 

Claim 18. (Previously Presented) Lee/Park discloses - The apparatus of claim 14, wherein the one or more fields and a decoding process designed for the QT partitioning process or a binary tree (BT) partitioning process is utilized for the EQT partitioning process, wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks, and wherein the BT partitioning process splits a visual media block into two equally sized sub-blocks. (The same rationale and motivation apply as given to Claims (1 and 6) above.)  

Claim 19. (Currently Amended) Lee/Park discloses - A non-transitory computer-readable storage medium storing instructions that cause a processor to: make a determination, during a conversion between a current visual media block of a plurality of visual media blocks of a visual media and a bitstream of the visual media, that a quad tree (QT) partitioning process is not applied to the current visual media block; determine, based on the determination and one or more conditions, whether one or more fields for an extended quad tree (EQT) partitioning process is included in the bitstream, wherein when the EQT partitioning process is determined to be used for the current visual media block, and wherein the EQT partitioning process splits the current visual media block into exactly four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of a height of the current visual media block; and perform, based on the four sub-blocks and the EQT partitioning process, the conversion; wherein the one or more conditions comprise at least one of a size of the current visual media block, a location of the current visual media block or a picture type of a picture comprising the current visual media block, wherein the location of the current visual media block is at a boundary of the picture, and wherein, when the one or more conditions are not satisfied, the one or more fields for the EQT partitioning process are omitted from the bitstream. (Current lists all the same elements as recite in Claim 1 above, but in “storage type CRM form” rather than “method form”, and is/are therefore on the same premise.) 

Claim 20. (Currently Amended) Lee/Park discloses - A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, wherein the method comprises: making a determination, for a current visual media block of a plurality of visual media blocks of a visual media, that a quad tree (QT) partitioning process is not applied to the current visual media block; determining, based on the determination and one or more conditions, whether one or more fields for an extended quad tree (EQT) partitioning process is included in the bitstream, wherein when the EQT partitioning process is determined to be used for the current visual media block, and wherein the EQT partitioning process splits the current visual media block into exactly four sub-blocks including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of a height of the current visual media block; and generating the bitstream based on the four sub-blocks and the EQT partitioning process; wherein the one or more conditions comprise at least one of a size of the current visual media block, a location of the current visual media block or a picture type of a picture comprising the current visual media block, wherein the location of the current visual media block is at a boundary of the picture, and wherein, when the one or more conditions are not satisfied, the one or more fields for the EQT partitioning process are omitted from the bitstream. (Current lists all the same elements as recite in Claim 1 above, but in “recording type CRM form” rather than “method form”, and is/are therefore on the same premise.) 

Examiner’s notes

7.     The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

       Prior Art citation

8.	The following List of PA, made of record and not relied upon, is considered pertinent to Applicant’s disclosure: 

8.1. Patent documentation:

US 10,904,581 B2		LEE; Bae; et al.	H04N19/46; H04N19/96; H04N19/132; 
US 10,972,731 B2		Wang; et al.		H04N19/174; H04N19/147; H04N19/119; 
US 10,972,758 B2		Karczewicz; et al.	H04N19/159; H04N19/176; H04N19/136; 
US 11,070,801 B2		Yasugi; et al.		H04N19/70; H04N19/119; H04N19/176; 
US 11,051,023 B2		LEE; Bae; et al.	H04N19/70; H04N19/30; H04N19/52; 
US 20180139453		Park; et al.		H04N19/159; H04N19/70; H04N19/91; 
WO 2018088805 		Lee; et al.		H04N19/70; H04N19/124; H04N19/176; 
US 20210105508 		Lee; Bae; et al.	H04N19/44; H04N19/132; H04N19/159; 
US 20210105507		Lee; Bae; et al.	H04N19/46; H04N19/124; H04N19/70; 
US 20210136369 		Lim; et al.		H04N19/13; H04N19/463; H04N19/96; 

8.2. Non-Patent Literature; (recorded on file.)

_ Multi-type tree; Qualcomm – 2016;
_ Local-constrained QT plus binary tree block partition structure; Wang – 2016;
_ Core experiment description for partitioning; April-2018;
_ Extended Quad-Tree Partitioning for Future Video Coding; Wang; 2019;

Conclusions

9.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.1 36(a)

9.1.   A shortened statutory period for reply to this final action (FOA) is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than 6 months from the FOA date. 

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -2168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.